DETAILED ACTION
This office action is in response to the application filed on 12/12/2018. Claims 1-18 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No. JP2017-240477 filed in Japan on 12/15/2017. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55.  


Allowable Subject Matter
Claims 1-18 are allowable. 

The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Ittogi et al. (U.S Pat No. 2017/0293337 A1, referred to as Ittogi), and Ignatchenko (U.S Pat No. 2015/0046715 A1, referred to as Ignatchenko).

Ittogi discloses a verification device, which is configured to supply operation power to a verification target device in order to communicate with the verification target device, and perform verification of the verification target device. The verification device includes: a detection unit configured to detect a value of a current that flows in the verification device due to the operation power being supplied to the verification target device, a determination unit configured to determine whether or not the value of the current is greater than a threshold value and a verification unit configured to verify authenticity of the verification target device according to whether or not the value of the current is greater than the threshold value.

Ignatchenko discloses a self-authenticating device and a method for authenticating the self-authenticating device. In one aspect, a device may comprise a sensing circuit, which may comprise a circuit to be measured. The sensing circuit may generate measurement data for one or more physical properties of the device using the circuit to be measured.

However, regarding claim 1, the prior art of Ittogi and Ignatchenko when taken in the context of the claim as a whole do not disclose nor suggest, “chronologically arrange the obtained measured current values to produce a 10measured current value pattern; compare the produced measured current value pattern with a reference current value pattern of an authorized or an unauthorized product that is obtained in advance; and determine whether the appurtenance device is an authorized or an 15unauthorized product, based on a comparison result between a first measured current value pattern 

Regarding claim 17, the prior art of Ittogi and Ignatchenko when taken in the context of the claim as a whole do not disclose nor suggest, “chronologically arranging the obtained measured current values to produce a measured current value pattern; comparing the produced measured current value pattern with a reference current value pattern of an authorized or an unauthorized product that is obtained in 5advance; and determining whether the appurtenance device is an authorized or an unauthorized product, based on a comparison result between a first measured current value pattern produced for a first predetermined period among a plurality of predetermined periods obtained by dividing an operational period of the appurtenance 10device and a first reference current value pattern obtained in advance for the first predetermined period.”.

Regarding claims 18, the prior art of Ittogi and Ignatchenko when taken in the context of the claim as a whole do not disclose nor suggest, “producing a measured current value pattern by chronologically arranging the 20obtained measured current values; comparing the produced measured current value pattern with a reference current value pattern of an authorized or an unauthorized product that is obtained in advance; and determining whether the appurtenance device is an authorized or an 25unauthorized product, based on a comparison result between a first measured current54 value pattern produced for a first predetermined period among a plurality of 

Claims 2-16 depend on claim 1, and are of consequence allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435